Wagner, Judge,
delivered the opinion of the court.
The case was decided in the court below on demurrer to the defendant’s answer. There was no error in sustaining the demurrer, but if the answer is true, the house is a simple personal chattel, and the defendant is clearly entitled to remove it. It is wrell settled that where a building is erected by one man upon the land of another, by his permission, upon an agreement or understanding that it may be removed at the pleasure of the builder, it does not become a part of the real estate, but continues to be a personal chattel, and the property of the person *35who erected it. (Dame v. Dame, 38 N. H. 429; Van Ness v. Packard, 2 Pet. 137; Taylor on Land, and Ten. § 546v)
And where the landlord, before the expiration of the term, enjoins the tenant from removing the chattel or fixtures, the tenant will be allowed a reasonable time after the dissolution of the injunction within which to demand and remove the same. (Bircher v. Parker, 40 Mo. 118.)
Defendant admits that the title to the lot is vested in plaintiffs, and that they are entitled to the possession thereof. The answer therefore constituted no defense against acquiring the possession,, but that would not operate as an impairment of the right of the defendant to remove the building within a reasonable time. For aught that appears the fixtures would have been removed before the dispossession of the defendant, had no restraint been used.
Judgment affirmed.
The other judges concur.